DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 12/21/2020 have been entered.  Claims 1-6, 8, 11, 13-17, and 19-25 remain pending.
The Prior Art is:
De Kanter, U.S. Patent 4, 407, 136, hereinafter referred to as de Kanter
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 19, Applicant argues that de Kanter does not disclose the recited structures related to the framework of connected structural members as part of the thermal isolation support.  Applicant argues that de Kanter does not disclose the recited framework as it relates to the framework providing a fluid path or being made up of an electrically conductive material.  Examiner disagrees with such a characterization.  One such interpretation includes the process by which the mesh (70) is disclosed as providing a path for the wicking and transport of fluid (Col 6, Lines 16-46) during the use as a heat transfer system.  While the transport of fluid in such a condition is different from that presented in the instant application, the claims are not so specific as to require a more explicit structural or operation feature as recited in the instant specification.  To include such features, for example, the hollow interior tubing construction of the framework structures, would be to improperly impart limitations from the specification into the claims.  A reading of the specification provides no evidence to indicate that such features must be importing into the claims to give meaning to the structures of the connected structural members. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, the recitation of “the electrical conductor” lacks proper antecedent basis, and as such, it is unclear in what manner the electrical conductor is related to other structures of the claim.  For examination purposes, the claim will be read as “an electrical conductor”, however, correction is required.  Examiner notes it is possible the claim may be intended to depend from Claim 19, however it is noted that such a claim may further be indefinite as Claim 19 provides the conductor as an alternative condition.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-6, 14-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Kanter, U.S. Patent 4,407,136, hereinafter referred to as Kanter.
Regarding Claims 1 and 16, under a first interpretation detailed in relation to Figure 2, Kanter discloses an apparatus for use in a borehole intersecting an earth formation, the apparatus comprising:
An assembly associated with a downhole tool (element 50 is a portion of a tool which utilizes refrigerant movement), and configured to thermally isolate a thermally sensitive component, the assembly comprising:
A thermal housing (outer housing 52);
At least one internal component inside the thermal housing (including elements 60/62 in Figure 2), wherein the at least one thermal component comprises at least one thermally sensitive component (PC board and power transistor; Col 5, Lines 50-64);
A thermal isolation support component (including mesh 70) connecting the at least one internal component to the downhole tool, by enclosing the elements therein as seen in Figure 2), the thermal support comprises a structural framework connected to the tool (Col 5, Line 65 – Col 6, Line 15), the framework including a plurality of connected structural members (sections of interconnected mesh members), with a structural member of the plurality defining a channel through the structural member to permit flow of a fluid through the channel (during operation, the mesh openings form channels for the wicking of fluid from the system, Col 6, Lines 16-46).
Examiner notes that while Kanter does not disclose the framework is manufactured using additive manufacturing, as the claim limitation is directed to an apparatus, such limitations amount to a product by process claim.  As such, the claim is not necessarily limited to the manner of manufacture recited, but rather the structured recited/implied therein.  If the product in a product-by-process claim 
Regarding Claims 3, 4, and 6, Kanter further discloses that the framework comprises a plurality of structural members (individual links of the mesh), the majority of which are substantially non-parallel with a longitudinal axis of the downhole tool (as seen in Figure 2, the mesh runs in a cross pattern across the tool; Col 6, Lines 16-46).
Regarding Claim 5, Kanter further discloses that the structural members are tubular in that they cumulatively form a tubular sleeve structure as seen in Figure 2 (Col 6, Lines 16-46).  
Regarding Claim 14, Kanter further discloses that the framework defines first and second channels configured to transfer fluid from an interior of the housing to an exterior and vice versa (in so far as the channels formed between mesh sections necessarily allow for fluid to transfer across the mesh boundary).
Regarding Claim 15, Kanter further discloses that the at least one thermally sensitive component comprises a downhole electronic component (as discussed being either PC board 60 or transistor 62).
Regarding Claim 18, Kanter further discloses that the framework takes up less than 65% of the space defined by a hollow externally arranged cylinder in that the mesh is effectively hollow and merely acts to allow wicking such that it occupies very little space of a theoretical external bound cylinder.
Regarding Claim 19, Kanter discloses a method of investigating a borehole intersecting an earth formation, the method comprising:

A thermal housing (outer housing 52);
At least one internal component inside the thermal housing (including elements 60/62 in Figure 2), wherein the at least one thermal component comprises at least one thermally sensitive component (PC board and power transistor; Col 5, Lines 50-64);
A thermal isolation support component (including mesh 70) connecting the at least one internal component to the downhole tool, by enclosing the elements therein as seen in Figure 2), the thermal support comprises a structural framework connected to the tool (Col 5, Line 65 – Col 6, Line 15), the framework including a plurality of connected structural members (sections of interconnected mesh members), with a structural member of the plurality defining a channel through the structural member to permit flow of a fluid through the channel (during operation, the mesh openings form channels for the wicking of fluid from the system, Col 6, Lines 16-46).
Examiner notes that while Kanter does not disclose the framework is manufactured using additive manufacturing, as the claim limitation is directed to an apparatus, such limitations amount to a product by process claim.  As such, the claim is not necessarily limited to the manner of manufacture recited, but rather the structured recited/implied therein.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In the absence of additional distinguishing structures, it is believed that the generic structures of Kanter are the same as those presented in the recited claim.  Additionally, while Examiner notes that the structures presented in the instant specification and Kanter are different, the claim does not positively recite such unique structures.
Claim 20, Kanter further discloses that the channels are configured to transfer the fluid into an interior of the thermal housing (in so far as the channels formed between mesh sections necessarily allow for fluid to transfer across the mesh boundary).
Regarding Claim 21, in view of the 112b rejection above, Kanter further discloses that the system includes an electrical component (as part of the electronics components of the system) which are coupled ton electrical conductor (including a logging cable) which can be used to provide power or communication (Col 2, Lines 37-64).
Allowable Subject Matter
Claims 23-25 are allowed.
Claims 2, 8, 11, 13, 17, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676